Case 3:19-cv-00297-RGJ-RSE Document 8 Filed 06/03/19 Page 1 of 2 PageID #: 25




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE
                                                                           FILED ELECTRONICALLY
SHERRY BRAY                                      )
                                                 )
               PLAINTIFF                         )
                                                 )
v.                                               )
                                                   CIVIL ACTION NO. 3:19-cv-297-RGJ
                                                 )
LIFE INSURANCE COMPANY OF NORTH                  )
AMERICA                                          )
                                                 )
               DEFENDANT                         )



                                 JOINT NOTICE OF SETTLEMENT

                                         *** *** *** ***

       Plaintiff, Sherry Bray, and Defendant, Life Insurance Company of North America,

(collectively “the Parties”), by and through their respective counsel, hereby jointly notify the

Clerk and the Court pursuant to Local Rule 54.1 that the Parties reached a settlement in

principle in this matter on May 31, 2019. The Parties respectfully ask the Court to allow forty-

five (45) days to finalize the settlement, and to stay any pending deadlines during such time.

Once the settlement is finalized, the Parties propose that they shall submit an Agreed Order of

Dismissal.
Case 3:19-cv-00297-RGJ-RSE Document 8 Filed 06/03/19 Page 2 of 2 PageID #: 26




Respectfully submitted,


/s/Robert A. Florio (by DAC with permission)       /s/ David A. Calhoun
Robert A. Florio                                   David A. Calhoun
1500 Story Avenue                                  Mitzi D. Wyrick
Louisville, Kentucky 40206                         WYATT, TARRANT & COMBS, LLP
                                                   500 West Jefferson Street
Counsel for Plaintiff                              Suite 2800
                                                   Louisville, KY 40202-2898
                                                   502.589.5235
                                                   dcalhoun@wyattfirm.com

                                                   Counsel for Life Insurance Company of North
                                                   America
61843219.1




                                               2
